       Case: 1:18-cv-08019 Document #: 19 Filed: 03/11/19 Page 1 of 1 PageID #:69



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  WINSTON T. RUBINO,
                                                        Case No. 1:18-cv-08019
       Plaintiff,

  v.                                                    Honorable Charles P. Kocoras

  BANK OF AMERICA, N.A., BANK
  OF THE WEST, N.A. and TRANS                           Honorable Sheila M. Finnegan
  UNION LLC,                                            Magistrate Judge

  Defendants.

                    JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

        The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii) hereby stipulate, to the Dismissal With Prejudice of this Action,

including all claims and counterclaims stated herein against all parties, with each party to bear its

own attorney’s fees and costs.

 DATED: March 11, 2019                               Respectfully submitted,

 /s/ Joseph S. Davidson                              /s/ David A. Shapiro

 Joseph S. Davidson                                  David A. Shapiro
 Mohammed O. Badwan                                  MCKENNA STORER
 SULAIMAN LAW GROUP, LTD.                            33 North LaSalle Street
 2500 South Highland Avenue                          Suite 1400
 Suite 200                                           Chicago, Illinois 60602
 Lombard, Illinois 60148                             +1 312-558-3969
 +1 630-575-8181                                     dshapiro@mckenna-law.com
 jdavidson@sulaimanlaw.com
 mbadwan@sulaimanlaw.com                             Counsel for Bank of the West, N.A.

 Counsel for Winston T. Rubino




                                                 1
